DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would also like to highlight that the conditions of claim 16 state the biologic component is selected from the group consisting of blood, platelet rich plasma, a flowable birth tissue material composition, and a combination thereof. Given these options, if one were to find biologic components composed of blood or platelet rich plasma, then claim 19 is obsolete, as claim 19 only pertains to birth tissue material (i.e. does not apply/need to be considered otherwise).  If applicant intends for this limitation to be conditional depending on the composition of the biologic component, then claims 16 and 19 are structured properly, however, if applicant has not intended for these conditions, examiner suggests amending claim 19 and/or claim 16. 
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is listed as depending on claim 1, which no longer exists.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Trieu (US 2005/0154463 A1).
Regarding claim 16, Trieu discloses a method for delivering at least one flowable biologic component fig. 1 (15)[0073] to a cervical spinal region [0112] comprising forming an implant by introducing the at least one flowable biologic component to at least one structural implant material fig. 6 (30) selected from the group consisting of metal, plastic cancellous bone, demineralized cancellous bone, fresh alloimplant, frozen alloimplant freeze dried bone alloimplant, demineralized freeze dried bone alloimplant, cortical cancellous bone, [0074] and a combination thereof; and introducing the implant to the cervical region of a patient in need of treatment [0122], wherein the at least one flowable biologic component is deposited on, in, or around the structural implant material fig. 2 (15, 30) [0073] such that the structural implant material wicks or absorbs the at least one flowable biologic component for later delivery of the at least one flowable biologic component upon introduction to the cervical region [0116], and wherein the at least one flowable biologic component is selected from the group 
Regarding claim 20, Trieu discloses the implant of claim 16, wherein the step of introducing the implant to the cervical region of a patient in need of treatment includes shaping the implant to fuse to one or more of the C1, C2, C3-C6, C7 [0115, as “spinal regions” includes the cervical region]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trieu (US 2005/0154463 A1) in view of Stevens et al. (US 2019/0117402 A1). 
Regarding claim 19, Trieu discloses the method of claim 16.
However, Trieu does not disclose wherein the birth tissue material composition comprises one or more components of the placental organ from a mammal, the one or more of the components of the placental organ selected from the group consisting of umbilical cord, umbilical cord blood, chorionic membrane, amnion membrane, Wharton’s jelly, amniotic fluid, and extracellular material. 
Regarding claim 19, Stevens et al. disclose wherein the birth tissue material composition comprises one or more components of the placental organ from a mammal [0132], the one or more of the components of the placental organ selected from the group consisting of umbilical cord, umbilical cord blood, chorionic membrane, amnion membrane, Wharton’s jelly, amniotic fluid, and extracellular material [0132]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stevens et al. with those of Trieu as Trieu teaches the use of pharmacological agents to provide therapeutic effects at a desired rate [0116] including using agents to promote bone material growth, which Stevens et al. teaches in detail. Stevens et al. also teaches the birth tissue composition to be used with a .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775